Citation Nr: 1236573	
Decision Date: 10/22/12    Archive Date: 11/05/12

DOCKET NO.  06-35 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


WITNESSES AT HEARING ON APPEAL

Appellant and her granddaughter


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel



INTRODUCTION

The Veteran served with the Philippine Commonwealth Army from November 1941 to April 1942, and had recognized guerilla service and Regular Philippine Army service from July 1943 to June 1946.  The Veteran died in September 1988, and the Veteran's widow is the appellant in this matter.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Manila, the Republic of the Philippines, Department of Veterans Affairs (VA) Regional Office (RO), which determined that new and material evidence had not been submitted to reopen the claim for service connection for the cause of the Veteran's death.  

In December 2007, the appellant testified at a video conference hearing before the undersigned.  A copy of the transcript is of record.  

In January 2008 and December 2009, the Board remanded the claim for additional development.  Specifically, the December 2009 VA remand instructions directed the RO to attempt to obtain the Veteran's clinical or hospital records from the Veterans Memorial Medical Center in Quezon City, Philippines.  Under Stegall v. West, 11 Vet. App. 268, 271 (1998), where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  The Board is now satisfied that the evidence currently of record is adequate to decide the appellant's claim.  As such, the Board finds that there is substantial compliance with its December 2009 remand instructions.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in September 1988.  The death certificate lists the immediate cause of death as uncal herniation (with 20 minutes between onset and death) and the antecedent cause of death as cerebrovascular accident with probable thrombosis of the left basilar artery.  

2.  At the time of his death, the Veteran was not service-connected for any disorders.

3.  There was no etiologic relationship between the Veteran's uncal herniation and his active duty military service.



CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). 

In this respect, through an August 2005 notice letter, the appellant received notice of the information and evidence needed to substantiate her claim.  Thereafter, the appellant was afforded the opportunity to respond.  Hence, the Board finds that the appellant has been afforded ample opportunity to submit information and/or evidence needed to substantiate her claim.  

The Board also finds that the August 2005 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letter, the RO also notified the appellant that VA was required to make reasonable efforts to obtain medical records or records from other Federal agencies.  The RO also requested that the appellant identify any medical providers from whom she wanted the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  These requirements were met by the aforementioned August 2005 letter.

The Board notes that although notice regarding an award of an effective date was not provided until after the initial adjudication of the appellant's claim, see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), such notice was provided in an October 2007 letter.  The case was thereafter readjudicated in a supplemental statement of the case, thereby curing any notice deficiency.  

A decision issued by the United States Court of Appeals for Veterans Claims (Court) in Hupp v. Nicholson, 21 Vet. App. 342 (2007), held that when adjudicating a claim for Dependency and Indemnity Compensation (DIC), VA notice to the appellant must include:  (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Here, at the time of his death, the Veteran was not service connected for any disorder.  The appellant was put on notice of the evidence required to substantiate a DIC claim via a December 2009 letter and was afforded the opportunity to respond before her claim was readjudicated in a March 2012 supplemental statement of the case.  

The Board also points out that there is no indication whatsoever that any additional action is needed to comply with the duty to assist in connection with the claim on appeal.  The Veteran's service records and relevant post-service medical records have been obtained and associated with the claims file.  The appellant has additionally submitted the Veteran's death certificate in support of her claim.  VA has obtained medical opinions from a VA physician concerning the appellant's contention that her husband's cause of death was related to his period of active duty service.  To that end, when VA undertakes to obtain a VA opinion, it must ensure that the opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA opinion obtained in this case is adequate, as it is predicated on consideration of the service records and post-service medical records in the Veteran's claims file.  The opinion report shows consideration of all pertinent evidence of record, to include the Veteran's treatment records and the statements of the appellant, and provides a rationale for the opinion stated, relying on and citing to the records reviewed.  In addition, the appellant has submitted written and oral argument.  The appellant has not alleged that there are any outstanding records probative of the claim on appeal that need to be obtained.  

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II.  Analysis

The Veteran died in September 2008.  According to his death certificate, the immediate cause of death was uncal herniation (with 20 minutes between onset and death), while the antecedent cause of death was cerebrovascular accident due to probable thrombosis of the left basilar artery.  At the time of his death, the Veteran was not service connected for any disorder.  The appellant contends that the Veteran's death should be service connected because she claims that the Veteran was thin, pale, unenergetic, and suffered from chills, chest pains, and mental disturbances when she first met him in approximately December 1944, when he was still a soldier.  Although she said these symptoms gradually subsided and the Veteran appeared normal physically, the eventually reoccurred.   

A surviving spouse of a qualifying Veteran who died of a service-connected disability is entitled to receive Dependency and Indemnity Compensation benefits. 38 U.S.C.A. § 1310 (West 2002 and Supp. 2011); 38 C.F.R. § 3.312 (2011).  In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was either the principal or contributory cause of death.  Id.  To constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b) (2011).  To be a contributory cause of death, the evidence must show that the service-connected disability contributed substantially or materially to the cause of death, or that there was a causal relationship between the service-connected disability and the Veteran's death.  38 C.F.R. § 3.312(c) (2011).  In effect, the service-connected disability, to be a contributory cause of death, must be shown to have aided or lent assistance to the cause of death, combined with the principal cause of death.  Id.  It is not sufficient to show that it casually shared in producing death; instead, a causal relationship must be shown.  Id.

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires:  (1) evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  

Here, a review of the Veteran's service records does not reveal any complaints of, treatment for, or diagnoses of disorders related to uncal herniation, cerebrovascular accident, or thrombosis of the basilar artery.  

Post-service medical evidence reflects that the Veteran was treated for an infected carbuncle at the nape of his neck in August 1965 at the Veterans Memorial Hospital in Quezon City, Philippines.  In November 1968, he was diagnosed with appendicitis and pneumonia and underwent an appendectomy.  In October 1975, he was diagnosed as having a right inguinal hernia and underwent herniorrhaphy.  He received treatment for hypertension at the Quezon Medical Center Compound in Lucena City, Philippines, in January 1982.  On September 5, 1988, the Veteran was admitted to the Veterans Memorial Medical Center in Quezon City, Philippines, with complaints of right-sided weakness and progression of neurologic deficits.  Decompression was accomplished, but the Veteran's health continued to deteriorate until he died on September [redacted], 1988.  His final diagnoses were cerebrovascular accident, brainstem infarct probably secondary to thrombosis of the left vertebral artery; hypertensive atherosclerotic heart disease; and minimal pulmonary tuberculosis.  The Veteran was 70 years old.  

In connection with the appellant's claim, VA obtained a medical opinion in August 2009.  The opinion reflected the physician's consideration of the Veteran's claims file and medical history.  The physician opined that the Veteran's death resulting from the immediate cause of uncal herniation with an antecedent cause of cerebrovascular accident due to probable thrombosis of the left basilar artery was not etiologically related to his period of active duty military service.  The physician emphasized that the Veteran was over 70 years old and the time of his death and lived in fair-to-good health until he reached his septuagenarian status.  As such, the physician found that this negated the theory that the cause of death was etiologically related to his military service over 40 years ago.  

In addition, the appellant has submitted multiple written statements to VA and testified before the undersigned Acting Veterans Law Judge at a December 2007 Board videoconference hearing.  In that connection, the Board notes that the appellant contended that the Veteran was thin, pale, unenergetic, and suffered from chills, chest pains, and mental disturbances when she first met him in approximately December 1944, when he was still a soldier, and these symptoms occasionally reoccurred during subsequent decades.  

Upon consideration of the above evidence, the Board finds that the preponderance of the evidence is against the appellant's claim for service connection for the cause of the Veteran's death.  The Board concludes in particular that there is no medical evidence whatsoever of record relating the Veteran's fatal disease processes to service.  Having extensively reviewed the Veteran's medical records, the VA examiner gave as his medical opinion that it was not at least as likely as not that the Veteran's uncal herniation and cerebrovascular accident due to probable thrombosis of the left basilar artery were etiologically related to his military service.  

The Board acknowledges that the appellant has stated, in multiple written submissions to VA as well as oral testimony before VA, that she believes the Veteran's period of active duty service directly contributed to the uncal herniation and cerebrovascular accident that led to his death.  In this regard, the Board notes that in order for the appellant's claim of service connection for the cause of the Veteran's death to be granted, the record would have to contain competent evidence linking a disease process that caused or contributed to his death to his military service or to service-connected disability.  However, relevant law and regulations do not provide for the grant of service connection, including for the cause of death, in the absence of persuasive evidence linking the disability or death to service.  The Board is thus satisfied that the VA examiner's opinion, issued in August 2009 and uncontradicted by any medical evidence of record, is adequate for deciding this appeal.

The Board has considered the appellant's contentions that the Veteran's in-service experiences contributed to his death.  However, as a layperson, the appellant is not competent to give a medical opinion on the medical causation question presented here.  Thus, while the appellant is competent to report symptoms observable to a layperson, such as pain; a diagnosis that is later confirmed by clinical findings; or a contemporary diagnosis, she is not competent to independently opine as to the specific etiology of a condition where the condition is one that requires medical expertise.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  This is the case here, as the question of whether medical conditions observed decades before death bear any relationship to fatal conditions is clearly far outside the realm of what a layperson reasonably can be expected to know.  Consequently, lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant the claim for service connection in this case.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  Thus, the appellant's assertions as to the cause of her husband's death have no probative value.  

For all the foregoing reasons, the claim of service connection for the cause of the Veteran's death must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


